Case: 12-20386       Document: 00512117596         Page: 1     Date Filed: 01/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2013
                                     No. 12-20386
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SONNY WILSON,

                                                  Plaintiff-Appellant

v.

DOUGLAS J. APPEL, Optometrist; GEORGE H. STEED, Optometrist (Texas
Department of Criminal Justice); ROBERT H. KANE, JR., Employee with Texas
Department of Criminal Justice,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1320


Before JOLLY, DAVIS and PRADO, Circuit Judges.
PER CURIAM:*
       Sonny Wilson, Texas prisoner # 684871, seeks leave to proceed in forma
pauperis (IFP) on appeal from the district court’s dismissal of his civil rights suit
pursuant to 28 U.S.C. § 1915(g). Wilson argues that the prison optometrists
Douglas Appel and George Steed, refused to provide him with the proper




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20386    Document: 00512117596     Page: 2   Date Filed: 01/18/2013

                                 No. 12-20386

prescription eye glasses and that Officer Kane sanctioned their actions by
denying his grievances.
      A prisoner may not proceed IFP in a civil action or in an appeal of a
judgment in a civil action if the prisoner has, on three or more prior occasions,
while incarcerated, brought an action or appeal that was dismissed as frivolous,
malicious, or for failure to state a claim, unless the prisoner is under imminent
danger of serious physical injury. § 1915(g). Wilson does not dispute that he has
accumulated three strikes under § 1915(g). However, he contends that he meets
the exception under § 1915(g) because he is in imminent danger of serious
physical injury.
      Wilson’s pleadings and submissions demonstrated that he has received
regular medical care for his vision and that he has been provided with
prescription eyeglasses by the prison continually since 2007. His dissatisfaction
with the adequacy of his eyeglass prescription is not sufficient to show that he
was “under imminent danger of serious physical injury” at the time of filing his
motion for leave to proceed IFP. See § 1915(g); Baños v. O’Guin, 144 F.3d 883,
884 (5th Cir. 1998). His motion to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED. The appeal may be reinstated if Wilson pays the appeal
fees within 30 days of this dismissal.




                                         2